Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

2. The amendment filed on October 20, 2022 has been received and
made of record. In response to Non-Final Office Action mailed on
July 21, 2022, applicants amended independent claims 1, and 20. Dependent claim 2-19 are maintained. NO claim has been added as new claim or cancelled after the Non-Final Office Action. Therefore, claims 1-20 are pending for consideration.

Response to Arguments
3. Applicants’ arguments in “Remarks” filed on October 20, 2022 regarding independent claims 1 and 20 have been considered but moot in view of new ground of rejection as necessitated by the applicants’ amendment.   

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the methodclaims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claim 1, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HO(US 2013/0106726 A1) in view of JUN(US 2016/0103548 A1).

Regarding claim 1, HO teaches a touch pad(touch screens and touch panel displays, Para-3), comprising:

a first conductive pattern layer(sensing patterns 22a/22b, figs.2&3), the first conductive pattern layer including a first touch electrode(sensing patterns 22a or 22b) extending in a first direction(horizontal or vertical directions, figs.2-4);

a second conductive pattern layer(sensing patterns 22b/22a, figs.2&3), the second conductive pattern layer including a second touch electrode(sensing patterns 22b or 22a, figs.2&3) extending in a second direction(vertical or horizontal direction, figs.2-4);

a first trace(conductive wires 23a), a second trace(conductive wires 23b, fig.3), a first bonding pad(conductive component 24’, fig.3), and a second bonding pad(conductive component 24’, fig.3) 

    PNG
    media_image1.png
    337
    452
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    324
    427
    media_image2.png
    Greyscale
fig.3

that are located together in the first conductive pattern layer(fig.3, Para-31) or in the second conductive pattern layer, a first end of the first trace(23a) being coupled to the first touch electrode(22a), a second end of the first trace(23) being coupled to the first bonding pad(24’), a first end of the second trace(23b) being coupled to the second touch electrode(22b), and a second end of the second trace(23b) being coupled to the second bonding pad(24’, fig.3); and

a first insulating layer(adhesive portion 24b, adhesive layer 26, fig.3) located between the first conductive pattern layer (22a) and the second conductive pattern layer(22b), the first insulating layer(24b/26) being configured to insulate the first touch electrode(22a) and the second touch electrode(22b) from each other, wherein
 
the first direction intersects the second direction(figs.2-4).
If it is considered that HO fails to teach the aforementioned limitations, especially the limitations, “wherein a second end of the first trace being coupled to the first bonding pad and a second end of the second trace being coupled to the second bonding pad” in his/her disclosure, then it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to utilize the teaching of JUN associated with figs.6B&7-10 and related text to teach the claim limitations. 

JUN teaches a display device having touch sensor, wherein a first end of the first trace (first line part L1-L2, fig.6B) being coupled to the first touch electrode(second touch sensor E2, fig.6B), a second end of the first trace(L1-L2) being coupled to the first bonding pad (signal pads SL-P4 to SL-P7, figs.6B&7), a first end of the second trace(first signal part LP1, first signal line part L1-L1, fig.6B) being coupled to the second touch electrode(first touch sensor E1, fig.6A), and a second end of the second trace(second signal part LP2, figs.6B&7) being coupled to the second bonding pad(signal pads SL-P1 to SL-P4, figs.6B&7). 

Such combination is desirable as it provides a touch sensitive display panel having a noise shielding layer that prevents the noise, which is generated from second line part or the pad part of the display panel, from exerting influence on the first pad part of the touch screen panel. Thus, touch sensitivity of the touch screen panel could be improved.

Regarding claim 16, HO as modified by JUN teaches the touch pad according to claim 1, further comprising a base substrate (substrate 20, fig.2, Para-21, HO; base substrate 300-BS, fig.3, JUN), wherein 

the first conductive pattern layer(sensing patterns 22a, fig.2, HO), the second conductive pattern layer(sensing patterns 22b, fig.2, HO) and the first insulating layer(adhesive layer 26, fig.2, HO) are all located on the base substrate(substrate 20, fig.2)(examiner consider layers sequence as substrate 20, optical layers 27, sensing patterns 22a, adhesive layer 26, sensing patterns 22b, and substrate 21 in fig.2); and
 
the first conductive pattern layer(22a) is more proximate to the base substrate(20) than the second conductive pattern layer(22b, fig.2, HO). 

Regarding claim 19, HO as modified by JUN teaches a touch display device, comprising a display panel(Para-3, HO and JUN) and the touch pad(touch screen panel) according to claim 1(see  the rejection of claim 1). 

Regarding claim 20, HO teaches a method for manufacturing a touch pad(Para-32), comprising:

forming a first conductive pattern layer(31, fig.6), the first conductive pattern layer including a first touch electrode extending in a first direction(Para-35);

forming a second conductive pattern layer(32, fig.6), the second conductive pattern layer including a second touch electrode extending in a second direction(Para-35, figs.2&3);
 
forming a first trace, a second trace, a first bonding pad and a second bonding pad together(33, fig.6) in the first conductive pattern layer or in the second conductive pattern layer(Para-35)(as in fig.3, the first sensing patterns 22a, first portion 23a of conductive wire 23, second portion 23b of the conductive wire 23, conductive components 24’ and contact 24a are located in one layer, it is obvious to one of ordinary skill in the art that all components are formed in one step or maximum two steps, but they are formed together in one layer); and
 
forming a first insulating layer(adhesive layer 26, step 34, fig.6, Para-35) between the first conductive pattern layer(22a) and the second conductive pattern layer(22b), the first insulating layer(adhesive layer 26) being configured to insulate the first touch electrode and the second touch electrode from each other(figs.2&3),

wherein 

the first direction intersects the second direction(figs.2-4); a first end of the first trace(23a) being coupled to the first touch electrode(22a), a second end of the first trace (23) being coupled to the first bonding pad(24’), a first end of the second trace(23b) being coupled to the second touch electrode(22b), and a second end of the second trace(23b) being coupled to the second bonding pad(24’, fig.3).  
 
If it is considered that HO fails to teach the aforementioned limitations, especially the limitations, “wherein a second end of the first trace being coupled to the first bonding pad and a second end of the second trace being coupled to the second bonding pad” in his/her disclosure, then it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to utilize the teaching of JUN associated with figs.6B&7-10 and related text to teach the claim limitations. 

JUN teaches a display device having touch sensor, wherein a first end of the first trace(first line part L1-L, fig.6B) being coupled to the first touch electrode(second touch sensor E2, fig.6B), a second end of the first trace(L1-L) being coupled to the first bonding pad(signal pads SL-P4 to SL-P7, figs.6B&7), a first end of the second trace(first signal part LP1, first signal line part L1-L1, fig.6B) being coupled to the second touch electrode(first touch sensor E1, fig.6A), and a second end of the second trace(second signal part LP2, figs.6B&7) being coupled to the second bonding pad(signal pads SL-P1 to SL-P4, figs.6B&7). 

Such combination is desirable as it provides a touch sensitive display panel having a noise shielding layer that prevents the noise, which is generated from second line part or the pad part of the display panel, from exerting influence on the first pad part of the touch screen panel. Thus, touch sensitivity of the touch screen panel could be improved. It also reduces the fabrication steps of making touch sensing display panel.

8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over HO(US 2013/0106726 A1) in view of JUN(US 2016/0103548 A1) and further in view of Chien et al.(US 2013/0147730 A1) (herein after Chien).

Regarding claim 2, HO as modified by JUN is not found to teach expressly the touch pad according to claim 1, wherein a material of the first conductive pattern layer is different from a material of the second conductive pattern layer.
However, Chien teaches a touch sensing display panel, wherein a material of the first conductive pattern layer(first touch-sensing electrodes 220, figs.1A&1B) is different from a material (Para-53, 60) of the second conductive pattern layer(second touch-sensing electrodes 240a, figs.1A&1B, Para-53).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified HO further with the teaching of Chien to include the feature in order to provide a touch display panel with better signal sensitivity and improved image quality.

9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over HO(US 2013/0106726 A1) in view of JUN(US 2016/0103548 A1) and further in view of WANG et al.(WO 2018/059111 A1; Equivalent to US 2019/0354240 A1) (herein after WANG).

Regarding claim 3, HO as modified by JUN is not found to teach expressly the touch pad according to claim 1, wherein the first conductive pattern layer further includes a first connection pad; the first connection pad is located at an end of the first touch electrode, and the first end of the first trace is coupled to the first touch electrode through the first connection pad; the second conductive pattern layer further includes a second connection pad; the second connection pad is located at an end of the second touch electrode, and the first end of the second trace is coupled to the second touch electrode through the second connection pad. 

However, WANG teaches touch substrate and touch display, wherein the first conductive pattern layer further includes a first connection pad(metal connecting bar 50, fig.2, Para-42, 47); the first connection pad(50) is located at an end of the first touch electrode(first touch electrode 11), and the first end of the first trace(wiring 20) is coupled to the first touch electrode(11) through the first connection pad(50); 

the second conductive pattern layer further includes a second connection pad(metal connecting bar 50, fig.2, Para-42, 47); the second connection pad(50) is located at an end of the second touch electrode(second touch electrode 12), and the first end of the second trace(20) is coupled to the second touch electrode(12) through the second connection pad(50). 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified HO further with the teaching of WANG to include the feature in order to reduce contact area between the metal connecting bar and an organic layer of the substrate, and thus reduce probability of forming defects, resulting in reducing the probability of a separation between the metal connecting bar  and the organic layer and improving product yield.

10.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over HO(US 2013/0106726 A1) in view of JUN(US 2016/0103548 A1) and further in view of JANG(US 2013/0278513 A1).

Regarding claim 14, HO as modified by JUN is not found to teach expressly the touch pad according to claim 1, wherein the first touch electrode includes a plurality of first touch electrode lines and a plurality of second touch electrode lines, and the plurality of first touch electrode lines and the plurality of second touch electrode lines intersect to form the first touch electrode having a plurality of openings; the second touch electrode includes a plurality of first touch electrode lines and a plurality of second touch electrode lines, and the plurality of first touch electrode lines and the plurality of second touch electrode lines intersect to form the second touch electrode having a plurality of openings. 

However, JANG teaches a touch screen panel, wherein
 
the first touch electrode(first sensing electrode 50, figs.1&2) includes a plurality of first touch electrode lines  (figs.1&2&5) and a plurality of second touch electrode lines (figs.1,2&5), and the plurality of first touch electrode lines and the plurality of second touch electrode lines intersect to form the first touch electrode having a plurality of openings(openings 70, figs.1&2&5);

the second touch electrode(second sensing electrode 60, figs.1 &2&5) includes a plurality of first touch electrode lines (figs.1&2&5) and a plurality of second touch electrode lines (figs.1&2&5), and the plurality of first touch electrode lines and the plurality of second touch electrode lines intersect to form the second touch electrode having a plurality of openings(openings 70, figs.1&2).
 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified HO further with the teaching of JANG to include the feature in order to provide a touch screen panel where mesh structure of the sensing electrodes and pixels overlaps at different portions of the substrate, thus preventing overlap between the sensing electrodes and the pixels to improve visibility.

11.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over HO(US 2013/0106726 A1) in view of JUN(US 2016/0103548 A1) and further in view of WANG(US 2020/0326791 A1).

Regarding claim 15, HO as modified by JUN is not found to teach expressly the touch pad according to claim 1, wherein the first conductive pattern layer includes a first metal layer and a first blackened layer that are stacked, and the first blackened layer is located on a side of the first metal layer proximate to a touch surface of the touch pad; and/or,
the second conductive pattern layer includes a second metal layer and a second blackened layer that are stacked, and the second blackened layer is located on a side of the second metal layer proximate to the touch surface of the touch pad.

However, WANG teaches a touch module, wherein

the first conductive pattern layer includes a first metal layer(transparent conductive layer 13, fig.2, Para-19, 22) and a first blackened layer(barrier layer 14, fig.2, Para-19, 22) that are stacked, and the first blackened layer is located on a side(top surface) of the first metal layer(13) proximate to a touch surface of the touch pad(figs.1&2); and/or,

the second conductive pattern layer includes a second metal layer and a second blackened layer that are stacked, and the second blackened layer is located on a side of the second metal layer proximate to the touch surface of the touch pad (figs.1&2).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified HO further with the teaching of WANG to include the feature in order to shield the metal layer.

Allowable Subject Matter

12. Claims 4-13, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

13. The following is a statement of reasons for the indication of allowable subject matter:

Claim 4: None of the cited prior arts, on record, alone or in combinations, provide a reasonable motivation to fairly teach or suggest the applicants’ claimed invention, “--------, wherein an orthographic projection of a whole formed by the first touch electrode and the second touch electrode on the first insulating layer is located within the first insulating layer; the first insulating layer has a first edge and second edges, the second edges being remaining edges of the first insulating layer except for the first edge; the first edge is located between an orthographic projection of a whole formed by the first bonding pad and the second bonding pad on the first insulating layer and an orthographic projection of the whole formed by the first touch electrode and the second touch electrode on the first insulating layer; or, the first edge coincides with an edge of the whole formed by the first touch electrode and the second touch electrode proximate to the whole formed by the first bonding pad and the second bonding pad”.

Claim 17: None of the cited prior arts, on record, alone or in combinations, provide a reasonable motivation to fairly teach or suggest the applicants’ claimed invention, “------, the first insulating layer has a first edge and second edges, the second edges being remaining edges of the first insulating layer except for the first edge; a first distance exists between the second edge and a corresponding edge of the base substrate, or, the second edge coincides with a corresponding edge of the base substrate; the second edge is located outside a contour line of the orthographic projection of the whole formed by the first touch electrode and the second touch electrode on the first insulating layer, and a second distance exists between the second edge and the contour line”.

Claims 5-13 and 18 are also objected to because of their dependency on the objected base claims respectively.
	
Conclusion
14.	Applicants’ amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Note
15.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicants fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692